Citation Nr: 1242747	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-32 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach condition, to include gastroesophageal reflux disease (GERD), to include as secondary to medication required for control of service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from September 1993 to January 1997.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a January 2010 rating decision, the RO denied a claim for service connection of gastroesophageal reflux disease (GERD), inter alia.  The Veteran filed a Notice of Disagreement (NOD) with respect to the denial of this issue, as well as others addressed in the rating decision.  In August 2010 the RO issued a Statement of the Case (SOC) addressing these issues, including the issue of entitlement to service connection for GERD.  The Veteran did not file a Substantive Appeal or its equivalent, and following the issuance of the August 2010 SOC VA has not treated any of the issues addressed in the SOC as being on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  

Nevertheless, it is clear throughout the current appeal, which has been framed in terms of service connection for a stomach disorder, that the Veteran's claim encompasses service connection for GERD.  The Veteran initially claimed service connection for a stomach condition as secondary to medication taken for her service-connected low back disability.  See June 2008 communication from Veteran.  She explained in a December 2008 statement that she wanted to amend her claim to include GERD.  A claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  With this is mind, the Board has amended the claim to include GERD.  Id.




The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system (Virtual VA).

A review of the record discloses an August 2002 VA record documenting that the Veteran then initially presented at the Daytona Beach VA Outpatient Clinic, having recently relocated to Florida from Washington State.  The note discloses that prior to her relocation she sought treatment at a VA facility in Puget Sound, Washington.  No such records appear in the Veteran's claims file, including Virtual VA.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records not currently associated with the claims file.

Also, the Veteran should be afforded a VA examination as one is necessary to decide the claim.  A review of the record discloses that the Veteran has been prescribed numerous medications, including non-steroidal anti-inflammatory medication (NSAID) for the treatment of her service-connected degenerative disc disease L5-S1 with lumbosacral strain.  Her VA records document numerous gastrointestinal complaints, including unspecified gastritis, and that she has been prescribed medication for treatment thereof.  Notably, a June 2007 VA note documents suspected NSAID gastropathy.  This suggests that the Veteran may have a chronic stomach condition, to include GERD, attributable to her service-connected low back disability.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran also claims that a stomach condition, to include GERD, manifested in service.  Upon remand, the Veteran should be afforded a VA examination to address whether the Veteran has a chronic stomach disability and the etiology thereof, if diagnosed.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file, including any records from the VA Puget Sound Healthcare System.  

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of her claimed stomach condition, to include GERD.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her service treatment records, lay assertions, and the pertinent medical evidence.  The claims file must be made available for review in conjunction with the opinion.

If examination results in an assessment of a chronic stomach disability, to include GERD, present at any time during the course of the appeal, the examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that any diagnosed stomach disability, to include GERD, began in or is otherwise etiologically related to service?  The Veteran asserts that she began taking medication in service that resulted in stomach problems.  

b)  If the examiner finds that it is less likely than not that the Veteran has a chronic stomach disability, to include GERD, that is etiologically related to service, is it at least as likely as not (i.e. a 50 percent probability or greater) that the medications taken related to treatment for the Veteran's service-connected degenerative disc disease L5-S1 with lumbosacral strain caused any currently diagnosed chronic stomach disability, to include GERD?

If it is determined that any diagnosed chronic stomach disability, to include GERD, was not caused by medications taken related to treatment for the Veteran's service-connected degenerative disc disease L5-S1 with lumbosacral strain, the examiner should opine whether it is at least as likely as not that any currently diagnosed chronic stomach disability, to include GERD, has been aggravated (that is, worsened) by the medications taken related to treatment for the Veteran's service-connected degenerative disc disease L5-S1 with lumbosacral strain beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's stomach disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disability.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


